Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 24 January 1808
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my dear caroline
Quincy, January 24th, 1808.

To-morrow will be a fortnight since you left me; I have watched the weather with much solicitude, and when we had snow, as we had the Thursday after you set out, I hoped it might speed your journey, provided there should not be too great a quantity; although the storm was severe and cold on Saturday, it was pleasant sleighing. I flattered myself we should enjoy it for a week or ten days, but so changeable the season that on Monday we had a partial thaw. If you have had similar weather I fear you have not reached your journey’s end. We were rejoiced to hear from you at Worcester, and afterward at Northampton. A letter from a travelling friend is a great treat to those who sit by their firesides, compassionate their toils, sometimes fancying that they must suffer from the cold, from the snow, from the rain, hard beds, scanty clothes, small pillows, &c. But patience, my dear girl, will make a smooth road where the pick-axe has never levelled the inequalities, and soften the mattress and the pillow.
You will find new scenes opening before you; in the venerable oaks, you must fancy you see the image of those grandparents you have left behind, and every tree of the forest you must picture some friend or acquaintance, even to our little A., who daily calls for you. You must write me how you spend your time, what are your daily occupations and amusements, what acquaintance you make with the quail, the partridge, and the pheasant. If you find sufficient amusement in the winter, the spring will give you new employment, and new pleasures.
“You must mark how spring the tended plants,
How Nature paints her colours, how the bee
Sits on the bloom extracting liquid sweets.”
I shall fancy you flitting about among the trees gathering the sweets of the season. Your friends were all much surprised at your sudden flight, and regret that they had not the opportunity of bidding you adieu. I shall send my regards to uncle Justus, and congratulate him on the acquisition of his female friends; tell him they will make the wilderness blossom like the rose, and add much comfort, I hope, to his domestic happiness. He deserves, I think, all they can bestow.
I think of you more on Sunday than on any other day. If you cannot attend public worship, you can spend your Sabbaths in a useful manner, as Mr. W. told us to-day, every moment should be devoted to some useful purpose, that we might ask the moments as they passed, what report they bore to Heaven—that the more we cultivated and improved our intellectual powers, the more capable we should be of enjoyment in a higher and more perfect state of existence; the nearer we should be allied to angels, and the spirits of just men made perfect; and that in order to cultivate our faculties to advantage, we must have order and method in all our affairs.
I am called to close my letter, yet I have not said half I intended; take it as it is, warm from the heart of your affectionate grandmother,
A. Adams.